Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed October 7, 2022 is acknowledged.  Claim 1 is amended and claim 15 is cancelled.  Claims 1-14 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed august 5, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagshawe, US 3825410 (Bagshawe, of record) in view of Hansen et al., US 2003/0146174 (Hansen).
Regarding claim 1, Bagshawe discloses a dynamic filtration apparatus for removing impurities from a biological product in a heterogeneous mixture (abstract, figs. 1-6) comprising:
A filter membrane (REF 19, C4/L56-60, REF 72, figs. 7-8, C7/L55-58) extending between a feed reel (REF 32) and a collection reel (REF 35), the filter membrane having a target region (REF 72, fig. 7) that is configured to receive a heterogeneous mixture from at least one output head (REF 51, 52, 53, fig. 6) configured to dispense a heterogeneous mixture onto the target region (C6/L28-32);
A membrane support structure (REF 48, fig. 6, C6/L21-22) to structurally support a portion of the filter membrane that is positioned between the feed reel and the collection reel to create the target region;
At least one support member (REF 74, 75, fig. 8) to stabilize the transport of the filter membrane (REF 72) across the membrane support structure; and
A vacuum system (REF 43, 49, fig. 6, C6/L21-27).
Bagshawe does not disclose the filter membrane continuously extending between a feed reel and a collection reel.  However, Hansen discloses a filtration apparatus (abstract, fig. 1) comprising a filter membrane (REF 4, ¶ 0031-0032) that continuously extends from a feed reel to a collection reel (REF 1, fig. 1).  
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the filter membrane of Bagshawe to be a continuous filter membrane as described in Hansen in order to provide a continuous separation process having increased filtration efficiency (Hansen, ¶ 0012).
Regarding claim 2, Bagshawe (in view of Hansen) discloses an apparatus further comprising a wash line (REF 55, C6/L33-40).
Regarding claim 3, Bagshawe (in view of Hansen) discloses that the filter membrane comprises cellulose acetate (C4/L56-61).
Regarding claim 4, Bagshawe (in view of Hansen) does not disclose the filter membrane having the recited pore size range.  However, Bagshawe discloses that the filter membrane is selected according to pore size and other characteristics such that it will retain bound ligand and pass free ligand (C4/L56-59).
Therefore, at the time of invention, it would have been obvious to one having ordinary skill in the art to modify the filter of Bagshawe to have the recited pore size range since it has been held that where the general conditions of a claim are disclosed in the prior art, i.e. suitable pore size ranges determined by retained material particle size (as seen above), discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Regarding claim 5, Bagshawe (in view of Hansen) discloses the membrane support structure (REF 48) including a series of parallel slots (fig. 6).
Regarding claim 6, Bagshawe (in view of Hansen) does not disclose the vacuum system configured to apply negative pressures within the range recited in claim 6.  However, Bagshawe discloses using vacuum pressures suitable for separation through the filter membrane.
 Therefore, at the time of invention, it would have been obvious to one having ordinary skill in the art to modify the apparatus of Bagshawe to provide the recited vacuum pressures since it has been held that where the general conditions of a claim are disclosed in the prior art, i.e. suitable vacuum pressures for separation through the filter membrane (as seen above), discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Regarding claim 7, Bagshawe (in view of Hansen) discloses the membrane support structure REF 48) having a substantially smooth contact surface.
Regarding claim 8, Bagshawe (in view of Hansen) discloses that the support member has a substantially smooth contact surface (REF 31, fig. 7).
Regarding claims 9-10, Bagshawe (in view of Hansen) does not explicitly disclose an apparatus wherein the contact surfaces have the recited static coefficient of friction.  However, it is generally known that lower values of static friction correspond to surfaces which minimize friction and increase ease of movement across said surfaces.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bagshawe to have the recited contact surface static friction coefficient ranges, since it has been held that discovering an optimum range or value of a result effective variable, i.e. coefficient of friction as it relates to ease of movement across a surface, involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part B).
Regarding claim 11, Bagshawe (in view of Hansen) discloses that the vacuum system (REF 43, 49, fig. 6) comprises at least one vacuum line (REF 33, 45, fig. 6) in communication with the membrane support structure.
Regarding claim 12, Bagshawe (in view of Hansen) discloses an apparatus further comprising a system configured to control the transport velocity of the filter membrane (see “timing equipment”, C8/L21-31).
Regarding claim 13, Bagshawe (in view of Hansen) does not disclose the transport system comprising at least one motor.  However, Bagshawe discloses a transport system being controlled in a step-wise fashion and incorporating a drive mechanism (C6/L57-66).
At the time of invention, it can be envisaged that the recited drive mechanism would incorporate a motor, since motors are widely known to control precise movement of components in response to controller input as required by Bagshawe, and the use of such a motor-driven mechanism would require no more than routine skill in the art and provide predictable and reliable results.
Regarding claim 14, Bagshawe (in view of Hansen) discloses an apparatus wherein the drive mechanism (as rejected in claim 13 above) is controlled by a closed-loop controller that operates a feedback mechanism (see “magnetic or photoptic device”, C6/L61-66).
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hansen et al., US 2003/0146174.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779